DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/828720 has claims 1-20 pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 19, and 20, the following language is indefinite:
“…during edit time, for program code or data of interest: 
identifying, based on the program code or data of interest, one or more services available to the program code or the data of interest from a plurality of services; 
generating a context for the one or more services; 
executing code that implements one or more services within the context to generate a result for each of the one or more services; 
analyzing the result for each of the one or more services to select a subset of results based on criteria associated with the program code, the data of interest, or the one or more services;…”
The “identifying” step recites “one or more services”. 
Next, the “executing code” recites implementing “one or more services”. However, it is unclear whether the implemented services are different from the identified “one or more services”. 
Furthermore, the “analyzing” step mentions “the one or more services”. But to one of ordinary skill in the art, it is unclear whether this refers to the services in the “identifying” step or in the “executing” step. 
As a result, the claimed subject matter is indefinite and requires further clarification. 
It is recommended that Applicant further amend the claims to define proper substance to claim 1, 19, and 20.
Dependent claims 2-18 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as they fail to cure deficiencies found in indefinite subject matter of claim 1. 
It is recommended that Applicant clarify subject matter recited in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

For the record, Examiner states that amendments to claims 1, 19, and 20 change the scope of the claim, thereby necessitating further search and/or consideration for recited claim subject matter. 
Claim(s) 1-5, 7-9, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo et al. (Pub. No. US2016/0103662 published on October 7, 2015; hereinafter Di Balsamo) in view of Chiluvuri et al. (Pat. No. US/10949171; hereinafter Chiluvuri) in view of Svyatkovskiy et al. (NPL titled “Pythia: AI-assisted Code Completion System” published on August 4, 2019; hereinafter Svyatkovskiy).
Regarding claims 1, 19, and 20, Di Balsamo disclose the following: 
A method, comprising: 
during edit time, for program code or data of interest (see Di Balsamo, Paragraph [0043]): 
identifying, based on the program code or data of interest, one or more services available to the program code or the data of interest from a plurality of services;
(Di Balsamo teaches identifying – via a search query based on the program code [0031] – one or more services available to the program code or the data of interest [0050], e.g. “for each code portion that is identified, a search request is submitted to the assisting service” [0031] and “identifying any available service adapted to implement the same function of the corresponding code portion” [0051])
generating a context for the one or more services; 
Di Balsamo teaches generating/building a context for the one or more services, e.g.  “a corresponding search request is built and submitted to the assisting service at block 408. The search request comprises an indication of the matched code pattern (for example, a unique identifier thereof). The search request may also comprise additional information for the search of the corresponding available services. Particularly, the search request may comprise an indication of the software developer, which may be retrieved from a log-in thereof in the IDE (for example, at the personal level or at the level of his/her organization/department, with the possible addition of corresponding credentials, such as UserID and password). The search request may comprise an indication of a context of the code portion, which may be inferred from the program code (for example, a low security level for the transfer of information through a LAN or a high security level for the transfer of sensitive information through the Internet)” [0050])
executing code that implements 
(Di Balsamo teaches executing code that implements one or more services [0037; FIG. 3, Elements 305, 330, 340, 350, 355, 370], within the context to generate a result for each of the one or more services [0037, 0052], e.g. “when no eligible service has been found a new available service is created for the matched code pattern on a service provider associated with the software developer (for example, in a new Virtual Machine, or VM). The new available service is then published by notifying it to the assisting service for its addition to the other available services” [0037])
analyzing the result for each of the one or more services to select a subset of results based on criteria associated with the program code, the data of interest, or the one or more services; and 
(Di Balsamo teaches analyzing the result for each of the one or more services [0052, 0056], thereby establishing positive or negative results [0056, 0059, 0063] to select a subset of results [0053] based on criteria or “search filter” [0052] associated with the one or more services [0050, 0052], e.g. “if one or according to their degree of matching with the search filter of the search request and comprising an indication of their service policies)” [0052])
wherein the one or more services comprise one or more of: 
executing, during edit time, a plurality of functions , analyzing results of the execution based on the criteria, and identifying results that satisfy the criteria, wherein at least one of the plurality of functions may be called during a future runtime execution
analyzing inputs to a function of the program code for conformance to requirements of the function, 
evaluating usefulness of a result to be generated by executing the program code or by using the data of interest, 
identifying algorithmic alternatives to at least a part of the program code.
(Di Balsamo teaches identifying algorithmic alternatives to at least a part of the program code, e.g. “The code portion is replaced with an invocation of the replacement service on the corresponding service provider” [Abstract, see also [0084-0090])

However, Di Balsamo does not disclose the following:
offering, to a user, services corresponding to the subset of results or the subset of results as suggestions to facilitate further development of the program code or use of the data of interest, 
Nonetheless, this feature would have been made obvious, as evidenced by Chiluvuri.
(Chiluvuri teaches offering, to a user [Column 77, Lines 37-53], services [Column 78, Line 10] corresponding to the subset of results, e.g. required services found from lookup keys [Column 78, Lines 
This teaching of an offering step, as evidence by Chiluvuri, suggests that it can be applied to code of Di Balsamo.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo with the teachings of Chiluvuri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “If a module in the application requires one or more services, the mechanism such as Arjun creates necessary communication code or instructions for the module for accessing each required service by looking-up for the required service in the set (i.e. Set-A). A lookup key associated with each required service is used for matching (i.e. by comparing with lookup Chiluvuri].

However, Di Balsamo in view of Chiluvuri does not disclose the following:
wherein the one or more services comprise one or more of: 
analyzing parameters associated with the program code or the data of interest to identify adjustment for the parameters to produce a different result from executing the program code or using the data of interest, or 
Nonetheless, this feature would have been made obvious, as evidenced by Svyatkovskiy.
(Svyatkovskiy teaches analyzing parameters/hyperparameters associated with the data of interest, e.g. numerical values, to identify adjustment for the parameters [Section 6.2, All Paragraphs; Section 6.3, All Paragraphs] to produce a different result, such a predictive performance, from using the data of interest [Section 6.2, All Paragraphs])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Balsamo in view of Chiluvuri with the teachings of Svyatkovskiy. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the analyzing step of Svyatkovskiy in accordance with program code of Balsamo in view of Chiluvuri.
The motivation would have been “to maximize predictive performance.” [Section 6.2, First Paragraph - Svyatkovskiy].
Regarding claim 2, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy disclose the following: 
wherein the services corresponding to the subset of results or the subset of results are displayed graphically as one or more suggestions.
Di Balsamo teaches that the services corresponding to the subset of results or the subset of results are displayed graphically as one or more suggestions [0032; FIG. 2C, All Elements], e.g. “when the result of this search is positive, an indication of the eligible services (one or more) that have been found is received from the assisting service. The software developer is then prompted to select one of the eligible services (for example, in a pop-up window close to the code portion)” [0032])
Regarding claim 3, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy disclose the following: 
wherein the one or more suggestions displayed within the user interface element comprises a graphical representation of a result of the function.
(Di Balsamo teaches that the one or more suggestions displayed within the user interface element comprises a graphical representation of a result of the function, e.g. “(for example, in a pop-up window close to the code portion)” [0032])
Regarding claim 4, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy disclose the following: 
wherein the one or more suggestions displayed within the user interface element comprises a graphical representation of one or more steps taken to produce a result of the function.
(Svyatkovskiy teaches that the one or more suggestions displayed within the user interface element [Abstract; Figure 8], e.g. “API recommendations which can be used by software developers at edit time” [Abstract] comprises a graphical representation of one or more steps taken to produce a result of the function [Figure 8 – see steps represented by AdamOptimizer, AdadeltaOptimizer, AdagradDAOptimizer, AdagradOptimizer, Checkpoint, etc.])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Balsamo in view of Chiluvuri with the teachings of Svyatkovskiy. 
Svyatkovskiy with respect to the function of Balsamo in view of Chiluvuri.
The motivation would have been to enable code completion [Figure 8, See drawing title; Section 9, First Paragraph – Svyatkovskiy].
Regarding claim 5, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy disclose the following: 
wherein the code for the one or more services is executed within the context, during the edit time, without interfering with editing of the program code by the user and/or without the user requesting execution of the code.
(Di Balsamo teaches that the code for the one or more services is executed within the context [0051, 0069], during the edit time [0043, 0050], without interfering with editing of the program code by the user and/or without the user requesting execution of the code – evidenced by citations of “the code editor 310 to monitor the program code of each software program while it is entered” [0043] and a search request of the one or more services executed within context as “soon as the entering of a new statement has been detected (because it is either added or updated)” [0050])
Regarding claim 7, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy disclose the following: 
wherein the one or more services provide a trained model that consumes the data of interest.
(Svyatkovskiy teaches that the one or more services, such as “BatchAI”, provide a trained model that consumes the data of interest [Section 6; Figure 3, All Elements], e.g. “We use BatchAI 3 – an Azure cloud service providing on-demand GPU clusters with Kubernetes resource manager – for model training and hyperparameter optimization” [Section 6, Paragraph 3])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Balsamo in view of Chiluvuri with the teachings of Svyatkovskiy. 
Svyatkovskiy to provide a trained model with respect to data of interest for code of Balsamo in view of Chiluvuri.
The motivation would have been to benefit from “an Azure cloud service providing on-demand GPU clusters with Kubernetes resource manager – for model training and hyperparameter optimization” [Section 6, Paragraph 3 – Svyatkovskiy].
Regarding claim 8, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy disclose the following: 
wherein evaluating usefulness of a result to be generated by executing the program code or by using the data of interest comprises evaluating usefulness of the function at its current position in the program code and/or when applied to input data.
***EXAMINER’S INTERPRETATION: 
“evaluating usefulness of a result to be generated is done by: 
	1) executing the program code, or 
2) using the data of interest, 
and this comprises evaluating usefulness of the function either: 
	1) at its current position in the program code, or 
	2) when applied to input data.
(Chiluvuri teaches evaluating usefulness – via validating during a testing phase [Column 18, Line 67; Column 19, Line 1; Column 70, Lines 8-9; Column 80, Lines 17-29] – of a result to be generated by using the data of interest [Column 70, Lines 33-67] comprises evaluating usefulness of the function at its current position in the program code, e.g. “the SRO (or pre-processor, referred to by a given name Arjun) needs additional information for making each kind of validation, for example, such as to detect broken communication link (e.g. due to incompatible coupling interfaces)” [Column 70, Line 52-55])
Chiluvuri to evaluate usefulness of a result generated using data of interest is applicable to code of Di Balsamo.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo with the teachings of Chiluvuri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “The SRO/Arjun is designed to detect various kinds or errors, such as incompatible interfaces or missing services” [Column 71, Lines 24-25 - Chiluvuri].
Regarding claim 9, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy disclose the following: 
wherein the usefulness of the function is determined by executing the function and evaluating whether a result of the function is intended by the user or not.
(Chiluvuri teaches that the usefulness of the function is determined by executing the function of the bot service [Claim 1, Last Limitation of Chiluvuri] and evaluating whether a result of the function is intended by the user or not [Claim 5 of Chiluvuri])
Apply this teaching of Chiluvuri with respect to the function of Di Balsamo.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo with the teachings of Chiluvuri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been to benefit from facilitated communication [Claim 5 of Chiluvuri].
Regarding claim 14, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy disclose the following: 
wherein analyzing parameters associated with the program code or the data of interest to identify adjustment for the parameters to produce a different result from executing the program code or using the data of interest comprises automatically computing results for multiple values of the parameters and selecting or allowing the user to select a combination of values for the parameters to produce the different result.
(Svyatkovskiy teaches analyzing parameters/hyperparameters associated with the program code, e.g. code snippets [Figure 4 – see “Code snippets”] to identify adjustment via optimization for the parameters to produce a different result, e.g. highest performance, from executing the program code [Section 6.2, All Paragraphs] comprises automatically computing results for multiple values, e.g. “numerical values”, of the parameters [Section 6.2, Paragraph 1] and selecting or allowing the user to select a combination of values for the parameters to produce the different result [Section 6.2, Paragraph 2; Section 6.3, All Paragraphs], e.g. “Throughout this work, the “best” model is determined by hyperparameter tuning. This is done via random search in the respective hyperparameter space of each method” [Section 6.2, Paragraph 2])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Balsamo in view of Chiluvuri with the teachings of Svyatkovskiy. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the analyzing step of Svyatkovskiy to parameters for program code of Balsamo in view of Chiluvuri.
The motivation would have been to “produce a large number of hyperparameters that must be
tuned to maximize predictive performance” [Section 6.2, Paragraph 1 – Svyatkovskiy].
Regarding claim 16, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy disclose the following: 
wherein the data of interest includes a file or data that is added to or modified in a workplace or a folder of a programming environment relating to the program code or the data of interest.
(Di Balsamo teaches that the data of interest includes data that is added to or modified in a workplace [0022, 0030, 0050] of a programming environment or “an Integrated Development Environment (IDE)” [0005] relating to the program code or the data of interest, e.g. “the entering of a new statement has been detected (because it is either added or updated)” [0050])
Regarding claim 17, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy disclose the following: 
wherein the one or more services are provided in response to a change in a workspace or a folder of a programming environment relating to the program code or the data of interest, or when the program code or data of interest is available or identified to be of interest.
(Di Balsamo teaches that the one or more services are provided [0051-0052] in response to a change in a workspace of a programming environment [0005, 0050] relating to the program code [0050-0051], or when the program code is identified to be of interest, e.g. “a code portion (of the program code) comprising the new statement (alone or in combination with one or more other associated statements)” [0050])
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Svyatkovskiy in view of Yuen et al. (Pub. No. US2014/0359572 published on December 4, 2014; hereinafter Yuen).
Regarding claim 6, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy does not disclose the following: 
wherein generating the context for the one or more services comprises generating a thread for executing the code for the one or more services, wherein the generated thread is separate from another thread for editing of the program code by the user.
Yuen.
(Yuen teaches generating the context for the one or more services [0032] comprises generating a “background” thread in response to dynamically loading a module for executing the code for the one or more services [0032, 0049], e.g. “the partial code evaluation of the dynamically-loaded module code is performed in a background thread”, wherein the generated thread is separate from another thread for editing of the program code by the user [Abstract], e.g. “The partial code evaluation is performed on a background thread that is separate from a main thread used to execute the user interface for the source code editor” [Abstract])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo in view of Chiluvuri in view of Svyatkovskiy with the teachings of Yuen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the generating step of Yuen in accordance with context for the one or more services of Balsamo in view of Chiluvuri in view of Svyatkovskiy.
The motivation would have been to “ensure that such partial code evaluation will not significantly impact the performance of source code editor” [0049 – Yuen].
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Svyatkovskiy in view of Chen et al. (Pub. No. US2015/0089471 published on March 26, 2015; hereinafter Chen).
Regarding claim 10, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy does not disclose the following: 
wherein correctness of the input data is determined by imposing one or more requirements and/or constraints on the inputs to the function.
Nonetheless, this feature would have been made obvious, as evidenced by Chen.
Chen teaches that correctness/validity of the input data [0039, 0057] is determined by imposing one or more requirements and/or constraints on the inputs to the function, e.g. “If the type and format of the input is proper, the validation might still verify that the values fall within an acceptable set or range of values expected for that type. If the value is not acceptable, then again the input is determined as invalid ("No" in decision block 605)” [0057])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Balsamo in view of Chiluvuri in view of Svyatkovskiy with the teachings of Chen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Chen to determine correctness of the input data for the function of Balsamo in view of Chiluvuri in view of Svyatkovskiy.
The motivation would have been to perform these steps for “identifying one or more valid inputs to the target component” [0056 – Chen].
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Svyatkovskiy in view of Gubbay et al. (Pat. No. US/8250527 issued on August 21, 2012; hereinafter Gubbay).
Regarding claim 11, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy does not disclose the following: 
wherein the criteria for executing the plurality of functions that are expected to be called with output data produced by execution of the program code or with the data of interest comprises one or more usefulness criteria relating to noise reduction, color correction, image recognition, and/or data smoothing.
EXAMINER’S INTERPRETATION: 
“the criteria is designed for executing functions called either 1) with output data produced by execution of the program code, or 2) with the data of interest, and the criteria represents usefulness for one of : 1) noise reduction, 2) color correction, 3) image recognition, and/or 4) data smoothing
Nonetheless, this would have been obvious, as evidenced by Gubbay.
(Gubbay teaches that the criteria for executing the plurality of functions, e.g. “software code of an application being authored” [Column 4, Lines 18-19; FIG. 2A, Elements 101, 205, 206; FIG. 2B, Elements 104, 105, 207, 208] , that are expected to be called with the data of interest, e.g. an image reference, comprises one or more usefulness criteria relating to image recognition, e.g. “recognizing the optimization settings of the image 205 being replaced and may automatically apply those optimization settings to the new image being referenced. In this way, optimization settings defined for a first referenced image 205 are maintained "sticky" with the occurrence of the image reference (e.g., reference 206) in the software code such that if that first referenced image 205 is replaced with a reference to a second image” [Column 11, Lines 26-34])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo in view of Chiluvuri in view of Svyatkovskiy with the teachings of Gubbay. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Gubbay in accordance with the plurality of functions established during edit time of Di Balsamo in view of Chiluvuri in view of Svyatkovskiy.
The motivation would have been to apply this teaching of Gubbay, “such that if that first referenced image 205 is replaced with a reference to a second image, the optimization settings of the first image 205 may be automatically applied by the software code authoring tool 21 to the second image” [Column 11, Lines 34-36 – Gubbay]
Regarding claim 12, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy in view of Gubbay disclose the following: 
wherein analyzing inputs to a function of the program code for conformance to requirements of the function comprises analyzing whether input data is zeroed, whether the input data has one or more outliers, and/or whether an input image needs color correction.
EXAMINER’S INTERPRETATION: 
“analyzing inputs to a function of the program code for conformance to requirements of the function comprise analyzing at least one of three conditions: 
	1) whether input data is zeroed,
	2) whether the input data has one or more outliers, 
	3) whether an input image needs color correction.
(Gubbay teaches analyzing inputs [Column 14, Lines 31-35 and Lines 53-61] to a function of the program code [Column 14, Lines 53-61] for conformance to requirements of the function – such as defined settings – comprises analyzing whether an input image needs color correction [Column 14, Lines 31-66; FIG. 8, All Elements], e.g. “For instance, in certain embodiments, responsive to such determination in block 72, software code authoring tool 21 may present a user interface 201 with which a developer may interact to input the desired optimization settings for the referenced image.” [Column 14, Lines 31-35] and “In block 75, the software code authoring tool 21 determines from the data 42 optimization settings for an image referenced in the reference being replaced in the software code. For instance, in the example of FIG. 4, if the reference 401 in the software code is replaced with a reference to another image, image C, the software code authoring tool 21 may determine from data 42 the optimization settings 406 that were defined for the image A that the reference 401 being replaced referenced” [Column 14, Lines 53-61])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Balsamo in view of Chiluvuri in view of Svyatkovskiy with the teachings of Gubbay. 
Gubbay with respect to functions input during edit-time for program code of Di Balsamo in view of Chiluvuri in view of Svyatkovskiy.
The motivation would have been to apply “the determined optimization settings 406 to the newly referenced image, image C” [Column 14, Lines 62-63 – Gubbay].
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Svyatkovskiy in view of Dasgupta et al. (Pat. No. US/10719301 filed on October 26, 2018; hereinafter Dasgupta).
Regarding claim 13, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy does not disclose the following: 
wherein evaluating usefulness of a result to be generated by executing the program code or by using the data of interest comprises executing the function and evaluating whether a result of the function is intended by the user or not, wherein the intended result includes one or more of noise reduction, color correction, image recognition, and/or data smoothing.
Nonetheless, this feature would have been obvious, as evidenced by Dasgupta.
(Dasgupta teaches evaluating usefulness of a result [Column 18, Lines 19-54], e.g. “compare the performance results of the two” [Column 18, Lines 53-54], to be generated by executing the program code or by using the data of interest comprises executing the function, e.g. “for each chunk submit task 454a to the execution plane 434 of the machine learning services 430 to be executed” [Column 18, Lines 8-9] and evaluating whether a result of the function is intended by the user or not [Column 20, Lines 34-40; Column 30, Lines 20-24], e.g. “when a performance aberration is detected, a user interface is generated to report the performance aberration of the production model” [Column 30, Lines 20-24], wherein the intended result includes color correction, e.g. “display samples that have been corrected in a different color” [Column 69, Lines 6-7])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo in view of Chiluvuri in view of Svyatkovskiy with the teachings of Dasgupta. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the evaluating step of Dasgupta for the function of Balsamo in view of Chiluvuri in view of Svyatkovskiy.  
The motivation would have been as follows: “Accordingly, the MDE provides a system that can perform ongoing monitoring of production models, and provide near real-time diagnosis of the production models” [Column 30, Lines 32-35 – Dasgupta].
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Svyatkovskiy in view of Luo (Pub. No. US2020/0293617 filed on March 14, 2019; hereinafter Luo).
Regarding claim 15, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy does not disclose the following: 
wherein identifying algorithmic alternatives to at least a part of the program code comprises a suggestion for another function to replace or follow the function, determined by: 
(1)	predicting a group of possible functions based on statistical analysis of the program code with respect to a corpus of prior program code having some or all included functions annotated for analysis; and
(2)	evaluating usefulness for each of the group of possible functions based on speculative execution of the group of possible functions, each applied to input data; and 
(3)	selecting the another function based on the usefulness for each the group of possible functions.
Nonetheless, this feature would have been made obvious, as evidenced by Luo.
(1) (Luo teaches predicting a group of possible functions, e.g. “specific functions or commands in a code snippet” [0032], based on statistical analysis of the program code, e.g. “calculate a series of numerical 
(2) (Luo teaches evaluating – via a neural network such as LSTM or GRU – a usefulness [0043-0045] for each of the group of possible functions [0039] based on speculative execution of the group of possible functions, each applied to input data, e.g. “Bidirectional hidden layers allow for the context of an input (e.g., a word) to be considered along with the input” [0043])
(3) (Luo teaches selecting the another function [0048] based on the usefulness for each the group of possible functions [0043-0045], e.g. “selects the most probable word (e.g., the word with the highest attached probability)” [0048])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo in view of Chiluvuri in view of Svyatkovskiy with the teachings of Luo. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the techniques of Luo on the functions of Balsamo in view of Chiluvuri in view of Svyatkovskiy.
The motivation would have been to generate “a series of words and associated probabilities. Said probabilities denote the chance that the predicted word is the next word in a sequence” [0048 – Luo].
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Di Balsamo in view of Chiluvuri in view of Svyatkovskiy in view of Balasubramaniam (Pub. No. US2010/0050154 published on February 25, 2010; hereinafter Balasubramaniam).
Regarding claim 18, Di Balsamo in view of Chiluvuri in view of Svyatkovskiy does not disclose the following: 
wherein, in response to the user selecting a function suggested from the one or more services, generating a user interface element including parameters, inputs and/or outputs of the selected function for allowing the user to interactively adjust the parameters, the inputs, and/or the outputs of the selected function.
Nonetheless, this feature would have been made obvious, as evidenced by Balasubramanian.
(Balasubramanian teaches that, in response to the user selecting a function suggested from the one or more services, e.g. “If the developer wishes to add a suggestion, the developer enters the suggestion using message text in the code editor…The code editor within the integrated development environment (IDE) updates in step 418 the collaboration record maintained in the collaboration datastore with the suggestion entered by the developer in step 416” [0020], generating a user interface element including parameters [0020], inputs and/or outputs – represented by the “type of invocation” and the “properties” – of the selected function [0018; FIG. 2, Elements 221 and 222; FIG. 3, Elements 310 and 312] for allowing the user to interactively adjust/update the parameters, the inputs, and/or the outputs – represented by the “type of invocation”, the “properties”, the “message”, and the “feedback” – of the selected function [0020; FIG. 2, Elements 221 and 222; FIG. 3, Elements 310 and 312])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Di Balsamo in view of Chiluvuri in view of Svyatkovskiy with the teachings of Balasubramanian. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the generating step of Balasubramanian on the user interface of Balsamo in view of Chiluvuri in view of Svyatkovskiy.
The motivation would have been to provide “a method for guiding correction of semantic errors in an integrated development environment (IDE)” [0020 – Balasubramaniam].


Response to Amendment 
Applicant’s arguments, see “REMARKS”, filed June 17, 2021, with respect to claims 1-20. Those arguments have been considered but are moot in view of the new ground(s) of rejection. 
First, Examiner discovered issues of substance for claims 1-20 under 35 U.S.C. 112(b) due to indefinite language. 
Next, Examiner maintained the rejection under 35 U.S.C. 103. Examiner has replaced prior art of Stevens et al. (Pub. No. US2019/0243617 filed on March 30, 2018; hereinafter Stevens) with prior art of Chiluvuri et al. (Pat. No. US/10949171; hereinafter Chiluvuri).
Considering the rejections set forth in this action, the claims are not patentable. 
Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        September 6, 2021



/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199